UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6283


HARVEY R. JOHNSON,

                     Petitioner - Appellant,

              v.

WARDEN HUDGINS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00230-JPB-JPM)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey R. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harvey R. Johnson, a federal prisoner, appeals the district court’s order granting

Respondent’s motion for summary judgment and denying relief on Johnson’s 28 U.S.C.

§ 2241 petition and its subsequent order denying reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Johnson v. Hudgins, No. 5:19-cv-00230-JPB-JPM (N.D.W. Va. Jan. 31 &

Feb. 19, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2